DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1, 4-8, 11-15, and 18-20 as claims 1-14.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention teaches a system for applying video data to a neural network (NN) for online multi-class multi-object tracking includes a computer programed to perform an image classification method including the operations of receiving a video sequence; detecting candidate objects in each of a previous and a current video frame; transforming the previous and current video frames into a temporal difference input image; applying the temporal difference input image to a pre-trained neural network (NN) (or deep convolutional network) comprising an ordered sequence of layers; and based on a classification value received by the neural network, associating a pair of detected candidate objects in the previous and current frames as belonging to one of matching objects and different objects.
However, none of these prior arts and references teach “wherein the obtaining, through training according to the training sample, the neural network model to satisfy the training ending condition comprises: obtaining, through training according to the training sample, the first generative adversarial network to satisfy a first training ending condition as the basic network; obtaining, through the basic network according to the image set corresponding to the training video, the basic time-lapse photography video outputted by the basic network; and obtaining, through training according to the basic time-lapse photography video and the training video, the second generative adversarial network to satisfy a second training ending condition as the optimization network, by: obtaining the optimized time-lapse photography video according to the basic time-lapse photography video by using a second generator in the second generative adversarial network; obtaining a discrimination result according to the optimized time-lapse photography video by using a second discriminator in the second generative adversarial network; generating a loss of the second generative adversarial network according to the optimized time-lapse photography video, the basic time-lapse photography video, the training video, and the discrimination result, the loss comprising a ranking loss determined according to motion features respectively corresponding to the optimized time-lapse photography video, the basic time-lapse photography video, and the training video; and optimizing a network parameter of the second generative adversarial network according to the loss of the second generative adversarial network, until the second generative adversarial network satisfies the second training ending condition so as to be as the optimization network” or equivalent features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a list of references pertinent to the claimed invention:
Guo et al. (US 20170180589 A1): a photographing apparatus is provided, including a photographing device comprising imaging circuitry configured to generate an image signal by photoelectric conversion of incident light, a processor comprising processing circuitry configured to determine a sampling interval of time lapse photographing over time based on a reference value acquired in real time while the time lapse photographing is performed, to sample a plurality of input frames generated from the image signal at the sampling interval while the time lapse photographing is performed, to stabilize a plurality of frames selected by sampling the plurality of input frames using a window determined based on the sampling interval, and to compress the plurality of selected frames at an output frame rate to generate a time lapse image file, and a storage configured to store the time lapse image file.
Kohout et al. (US 2018/0103056 A1): a device in a network detects an encrypted traffic flow associated with a client in the network. The device captures contextual traffic data regarding the encrypted traffic flow from one or more unencrypted packets associated with the client. The device performs a classification of the encrypted traffic flow by using the contextual traffic data as input to a machine learning-based classifier. The device generates an alert based on the classification of the encrypted traffic flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664